EXHIBIT 10.2
 



SECOND AMENDED AND RESTATED SECURITY AGREEMENT
by
KIRKLAND’S STORES, INC.
as Lead Borrower


and
THE OTHER BORROWERS AND GUARANTORS PARTY HERETO
FROM TIME TO TIME
and
BANK OF AMERICA, N.A.,
as Agent


Dated as of December 6, 2019
 






--------------------------------------------------------------------------------






 
TABLE OF CONTENTS
 
 
 
Page


PRAMBLE
1


RECITALS
1


AGREEMENT
2


 
 
 
 
ARTICLE I
 
 
 
 
 
DEFINITIONS AND INTERPRETATION
 
SECTION 1.1.
Definitions
2


SECTION 1.2.
Interpretation
8


SECTION 1.3.
Information Certificate.
8


 
 
 
 
ARTICLE II
 
 
 
 
 
GRANT OF SECURITY AND SECURED OBLIGATIONS
 
 
 
 
SECTION 2.1.
Pledge; Grant of Security Interest
8


SECTION 2.2.
Secured Obligations
10


SECTION 2.3.
Security Interest
10


 
 
 
 
ARTICLE III
 
 
 
 
 
PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF COLLATERAL
 
 
 
 
SECTION 3.1.
Delivery of Certificated Securities Collateral
11


SECTION 3.2.
Perfection of Uncertificated Securities Collateral
11


SECTION 3.3.
Financing Statements and Other Filings; Maintenance of Perfected Security
Interest
11


SECTION 3.4.
Other Actions
12


SECTION 3.5.
Supplements; Further Assurances
15


 
 
 
 
ARTICLE IV
 
 
 
 
 
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
SECTION 4.1.
Title
16


SECTION 4.2.
Limitation on Liens; Defense of Claims; Transferability of Collateral
16


SECTION 4.3.
Chief Executive Office; Change of Name; Jurisdiction of Organization
16


SECTION 4.4.
Location of Inventory and Equipment.
17


SECTION 4.5.
Condition and Maintenance of Equipment
17


SECTION 4.6.
Due Authorization and Issuance
17


SECTION 4.7.
No Conflicts, Consents, etc.
18


SECTION 4.8.
Collateral
18


SECTION 4.9.
Insurance
19






--------------------------------------------------------------------------------



SECTION 4.10.
Payment of Taxes; Compliance with Laws; Contested Liens; Claims
19


SECTION 4.11.
Access to Collateral, Books and Records; Other Information
19


 
 
 
 
ARTICLE V
 
 
 
 
 
CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL
 
 
 
 
SECTION 5.1.
Pledge of Additional Securities Collateral
20


SECTION 5.2.
Voting Rights; Distributions; etc.
20


SECTION 5.3.
Organization Documents
21


SECTION 5.4.
Defaults, Etc
22


SECTION 5.5.
Certain Agreements of Grantors As Issuers and Holders of Equity Interests
22


 
 
 
 
ARTICLE VI
 
 
 
 
 
CERTAIN PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL
 
 
 
 
SECTION 6.1.
Grant of License
22


SECTION 6.2.
Registrations
23


SECTION 6.3.
No Violations or Proceedings
23


SECTION 6.4.
Protection of Agent’s Security
23


SECTION 6.5.
After-Acquired Property
24


SECTION 6.6.
Modifications
24


SECTION 6.7.
Litigation
24


SECTION 6.8.
Third Party Consents
25


 
 
 
 
ARTICLE VII
 
 
 
 
 
CERTAIN PROVISIONS CONCERNING ACCOUNTS
 
 
 
 
SECTION 7.1.
Special Representations and Warranties
25


SECTION 7.2.
Maintenance of Records
25


SECTION 7.3.
Legend
26


SECTION 7.4.
Modification of Terms, Etc
26


SECTION 7.5.
Collection
26


 
 
 
 
ARTICLE VIII
 
 
 
 
 
REMEDIES
 
 
 
 
SECTION 8.1.
Remedies
26


SECTION 8.2.
Notice of Sale
28


SECTION 8.3.
Waiver of Notice and Claims
29


SECTION 8.4.
Certain Sales of Collateral
29


SECTION 8.5.
No Waiver; Cumulative Remedies
30






--------------------------------------------------------------------------------



SECTION 8.6.
Certain Additional Actions Regarding Intellectual Property
30


SECTION 8.7.
Application of Proceeds
31


 
 
 
 
ARTICLE IX
 
 
 
 
 
MISCELLANEOUS
 
 
 
 
SECTION 9.1.
Concerning Agent
31


SECTION 9.2.
Agent May Perform; Agent Appointed Attorney-in-Fact
32


SECTION 9.3.
Expenses
32


SECTION 9.4.
Continuing Security Interest; Assignment
32


SECTION 9.5.
Termination; Release
33


SECTION 9.6.
Modification in Writing
34


SECTION 9.7.
Notices
34


SECTION 9.8.
GOVERNING LAW
34


SECTION 9.9.
CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY TRIAL
34


SECTION 9.10.
Severability of Provisions
36


SECTION 9.11.
Execution in Counterparts; Effectiveness
36


SECTION 9.12.
No Release
36


SECTION 9.13.
Obligations Absolute
36


SECTION 9.14.
Existing Security Provisions Amended and Restated
37


 
 
 
SIGNATURES
 
 
 
 
 
EXHIBIT 1
Form of Securities Pledge Amendment
 
SCHEDULE I
Intercompany Notes
 
SCHEDULE II
Filings, REgistrations and Recordings
 
SCHEDULE III
Pledged Interests
 
SCHEDULE IV
Organizational Information
 






--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED SECURITY AGREEMENT
SECOND AMENDED AND RESTATED SECURITY AGREEMENT dated as of December 6, 2019 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time in accordance with the provisions hereof, this “Security
Agreement”) made by (i) KIRKLAND’S STORES, INC., a Tennessee corporation having
an office at 5310 Maryland Way, Brentwood, Tennessee 37027, as lead borrower for
itself and the other Borrowers (the “Lead Borrower”), (ii) THE OTHER BORROWERS
LISTED ON THE SIGNATURE PAGES HERETO (together with the Lead Borrower, the
“Original Borrowers”) OR FROM TIME TO TIME PARTY HERETO BY EXECUTION OF A
JOINDER AGREEMENT (the “Additional Borrowers,” and together with the Original
Borrowers, the “Borrowers”), and (iii) THE GUARANTORS LISTED ON THE SIGNATURE
PAGES HERETO (the “Original Guarantors”) AND THE OTHER GUARANTORS FROM TIME TO
TIME PARTY HERETO BY EXECUTION OF A JOINDER AGREEMENT (the “Additional
Guarantors,” and together with the Original Guarantors, the “Guarantors”), as
pledgors, assignors and debtors (the Borrowers, together with the Guarantors, in
such capacities and together with any successors in such capacities, the
“Grantors,” and each, a “Grantor”), in favor of BANK OF AMERICA, N.A., having an
office at 100 Federal Street, 9th Floor, Boston, Massachusetts 02110, in its
capacities as administrative agent and collateral agent for the Credit Parties
(as defined in the Credit Agreement defined below) pursuant to the Credit
Agreement, as pledgee, assignee and secured party (in such capacities and
together with any successors in such capacities, the “Agent”).


R E C I T A L S :
A.    The Borrowers, the Guarantors, the Agent, and the Lenders party thereto,
among others, have, in connection with the execution and delivery of this
Security Agreement, entered into that certain Second Amended and Restated Credit
Agreement dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”).
B.    The Guarantors have, pursuant to that certain Amended and Restated
Guaranty dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty”), among other things,
unconditionally guaranteed the Guaranteed Obligations (as defined in the
Guaranty).
C.    The Borrowers and the Guarantors will receive substantial benefits from
the execution, delivery and performance of the Obligations and the Guaranteed
Obligations and each is, therefore, willing to enter into this Security
Agreement.




1

--------------------------------------------------------------------------------





D.    Each Grantor is, or as to any Collateral (as hereinafter defined) acquired
by such Grantor after the date hereof, will be the legal and/or beneficial owner
of the Collateral pledged by it hereunder.
E.    This Security Agreement is given by each Grantor in favor of the Agent for
the benefit of the Agent and the other Credit Parties to secure the payment and
performance of all of the Secured Obligations (as hereinafter defined).
F.    It is a condition to the obligations of the Lenders to make the Loans
under the Credit Agreement and a condition to the L/C Issuer issuing Letters of
Credit under the Credit Agreement that each Grantor execute and deliver the
applicable Loan Documents, including this Security Agreement.
A G R E E M E N T :
NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Grantor and the Agent hereby agree as follows:
ARTICLE I


DEFINITIONS AND INTERPRETATION


SECTION 1.1.        Definitions.


(a)Unless otherwise defined herein or in the Credit Agreement, capitalized terms
used herein that are defined in the UCC shall have the meanings assigned to them
in the UCC.


(b)Capitalized terms used but not otherwise defined herein that are defined in
the Credit Agreement shall have the meanings given to them in the Credit
Agreement.
(c)The following terms shall have the following meanings:
“Additional Guarantors” shall have the meaning assigned to such term in the
Preamble hereof.
“Agent” shall have the meaning assigned to such term in the Preamble hereof.
“Borrowers” shall have the meaning assigned to such term in the Preamble hereof.
“Claims” shall mean any and all property taxes and other taxes, assessments and
special assessments, levies, fees and all governmental charges imposed upon or
assessed against, and all claims (including, without limitation, landlords’,
carriers’, mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s,
suppliers’ and warehousemen’s Liens and other claims arising by operation of
law) against, all or any portion of the Collateral.


2

--------------------------------------------------------------------------------





“Collateral” shall have the meaning assigned to such term in SECTION 2.1 hereof.
“Contracts” shall mean, collectively, with respect to each Grantor, all sale,
service, performance, equipment or property lease contracts, agreements and
grants and all other contracts, agreements, or grants (in each case, whether
written or oral, or third party or intercompany), between such Grantor and any
other party, and all assignments, amendments, restatements, supplements,
extensions, renewals, replacements or modifications thereof.
“Control” shall mean (i) in the case of each DDA, “control,” as such term is
defined in Section 9‑104 of the UCC, and (ii) in the case of any security
entitlement, “control,” as such term is defined in Section 8‑106 of the UCC.
“Control Agreements” shall mean, collectively, the Blocked Account Agreements
and the Securities Account Control Agreements.
“Copyrights” shall mean, collectively, with respect to each Grantor, all
copyrights (whether statutory or common Law, whether established or registered
in the United States or any other country or any political subdivision thereof
whether registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by such Grantor, in each case,
whether now owned or hereafter created or acquired by or assigned to such
Grantor, including, without limitation, each of the registrations and
applications listed in Section 18 of the Information Certificate, together with
any and all (i) rights and privileges arising under applicable Law with respect
to such Grantor’s use of such copyrights, (ii) reissues, renewals, continuations
and extensions thereof, (iii) income, fees, royalties, damages, claims and
payments now or hereafter due and/or payable with respect thereto, including,
without limitation, damages and payments for past, present or future
infringements thereof, (iv) rights corresponding thereto throughout the world
and (v) rights to sue for past, present or future infringements thereof.


“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.
“Distributions” shall mean, collectively, with respect to each Grantor, all
Restricted Payments from time to time received, receivable or otherwise
distributed to such Grantor in respect of or in exchange for any or all of the
Pledged Interests or Intercompany Notes.
“Excluded Property” shall mean the following:


3

--------------------------------------------------------------------------------







(a)any license, permit or lease held by any Grantor (i) that validly prohibits
the creation by such Grantor of a security interest therein or thereon or (ii)
to the extent that applicable Law prohibits the creation of a security interest
therein or thereon;


(b)any Intellectual Property Collateral consisting of intent-to-use trademark
applications, for which the creation by a Grantor of a security interest therein
is prohibited without the consent of third party or by applicable Law;
provided, however, that in each case described in clauses (a) and (b) of this
definition, such property shall constitute “Excluded Property” only to the
extent and for so long as such license, permit, lease or applicable Law validly
prohibits the creation of a Lien on such property in favor of the Agent and,
upon the termination of such prohibition (howsoever occurring), such property
shall cease to constitute “Excluded Property”; provided further, that “Excluded
Property” shall not include the right to receive any proceeds arising therefrom
or any other rights referred to in Sections 9‑406(f), 9‑407(a) or 9‑408(a) of
the UCC or any Proceeds, substitutions or replacements of any Excluded Property
(unless such Proceeds, substitutions or replacements would otherwise constitute
Excluded Property).
“General Intangibles” shall mean, collectively, with respect to each Grantor,
all “general intangibles,” as such term is defined in the UCC, of such Grantor
and, in any event, shall include, without limitation, (i) all of such Grantor’s
rights, title and interest in, to and under all insurance policies and
Contracts, (ii) all know-how and warranties relating to any of the Collateral,
(iii) any and all other rights, claims, choses-in-action and causes of action of
such Grantor against any other Person and the benefits of any and all collateral
or other security given by any other Person in connection therewith, (iv) all
guarantees, endorsements and indemnifications on, or of, any of the Collateral,
(v) all lists, books, records, correspondence, ledgers, print-outs, files
(whether in printed form or stored electronically), tapes and other papers or
materials containing information relating to any of the Collateral, including,
without limitation, all customer or tenant lists, identification of suppliers,
data, plans, blueprints, specifications, designs, drawings, appraisals, recorded
knowledge, surveys, studies, engineering reports, test reports, manuals,
standards, processing standards, performance standards, catalogs, research data,
computer and automatic machinery software and programs and the like, field
repair data, accounting information pertaining to such Grantor’s operations or
any of the Collateral and all media in which or on which any of the information
or knowledge or data or records may be recorded or stored and all computer
programs used for the compilation or printout of such information, knowledge,
records or data, (vi) all licenses, consents, permits, variances,
certifications, authorizations and approvals, however characterized, of any
Governmental Authority (or any Person acting on behalf of a Governmental
Authority) now or hereafter acquired or held by such Grantor pertaining to
operations now or hereafter conducted by such Grantor or any of the Collateral
including, without limitation, building permits, certificates of occupancy,
environmental certificates, industrial permits or licenses and certificates of
operation and (vii) all rights to reserves, deferred payments, deposits,
refunds, indemnification of claims to the extent the foregoing relate to any
Collateral and claims for tax or other refunds against any Governmental
Authority relating to any Collateral


4

--------------------------------------------------------------------------------





“Goodwill” shall mean, collectively, with respect to each Grantor, the goodwill
connected with such Grantor’s business including, without limitation, (i) all
goodwill connected with the use of and symbolized by any of the Intellectual
Property Collateral in which such Grantor has any interest, (ii) all know-how,
trade secrets, customer and supplier lists, proprietary information, inventions,
methods, procedures, formulae, descriptions, compositions, technical data,
drawings, specifications, name plates, catalogs, confidential information and
the right to limit the use or disclosure thereof by any Person, pricing and cost
information, business and marketing plans and proposals, consulting agreements,
engineering contracts and such other assets which relate to such goodwill and
(iii) all product lines of such Grantor’s business.
“Grantor” shall have the meaning assigned to such term in the Preamble hereof.
“Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.
“Guaranty” shall have the meaning assigned to such term in Recital B hereof.
“Information Certificate” shall mean that certain information certificate dated
as of the date hereof, executed and delivered by the Parent, on behalf of itself
and the other Grantors, in favor of the Agent for the benefit of the Agent and
the other Credit Parties, and each other Information Certificate (which shall be
in form and substance reasonably acceptable to the Agent) executed and delivered
by the applicable Borrower or Guarantor or by the Parent on behalf of such
Borrower or Guarantor in favor of the Agent for the benefit of the Agent and the
other Credit Parties contemporaneously with the execution and delivery of a
Joinder Agreement executed in accordance with Section 6.11 of the Credit
Agreement, in each case, as the same may be amended, amended and restated,
restated, supplemented or otherwise modified from time to time in accordance
with the Credit Agreement.


“Instruments” shall mean, collectively, with respect to each Grantor, all
“instruments,” as such term is defined in Article 9 of the UCC, and shall
include, without limitation, all promissory notes, drafts, bills of exchange or
acceptances.
“Intellectual Property Collateral” shall mean, collectively, the Patents,
Trademarks, U.S. Copyrights, Licenses and Goodwill to any of the foregoing;
provided, however, that “Intellectual Property Collateral” shall exclude any
Excluded Property.
“Intercompany Notes” shall mean, with respect to each Grantor, all intercompany
notes described on Schedule I hereto and each intercompany note hereafter
acquired by such Grantor and all certificates, instruments or agreements
evidencing such intercompany notes, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof to the extent permitted pursuant to the terms hereof.


5

--------------------------------------------------------------------------------





“Investment Property” shall mean a security, whether certificated or
uncertificated, security entitlement, securities account, commodity contract or
commodity account, excluding, however, the Securities Collateral.
“Lead Borrower” shall have the meaning assigned to such term in the Preamble
hereof.
“Letters of Credit” unless the context otherwise requires, shall have the
meaning given to such term in the UCC.
“Licenses” shall mean, collectively, with respect to each Grantor, all license
and distribution agreements with, and covenants not to sue, any other Person
with respect to any Patent, Trademark or Copyright or any other patent,
trademark or copyright, whether such Grantor is a licensor or licensee,
distributor or distributee under any such license or distribution agreement,
together with any and all (i) renewals, extensions, supplements and
continuations thereof, (ii) income, fees, royalties, damages, claims and
payments now and hereafter due and/or payable thereunder and with respect
thereto including, without limitation, damages and payments for past, present or
future infringements or violations thereof, (iii) rights to sue for past,
present and future infringements or violations thereof and (iv) other rights to
use, exploit or practice any or all of the Patents, Trademarks or Copyrights or
any other patent, trademark or copyright.
“Patents” shall mean, collectively, with respect to each Grantor, all patents
issued or assigned to such Grantor and all owned patent applications made by
such Grantor (whether established or registered or recorded in the United States
or any other country or any political subdivision thereof), including, without
limitation, those patents, patent applications listed in Section 18 of the
Information Certificate, together with any and all (i) rights and privileges
arising under applicable Law with respect to such Grantor’s use of any patents,
(ii) inventions and improvements described and claimed therein, (iii) reissues,
divisions, continuations, renewals, extensions and continuations-in-part
thereof, (iv) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable thereunder and with respect thereto including,
without limitation, damages and payments for past, present or future
infringements thereof, (v) rights corresponding thereto throughout the world and
(vi) rights to sue for past, present or future infringements thereof.
“Pledged Interests” shall mean, collectively, with respect to each Grantor, all
Equity Interests of all classes in any issuer now held or hereafter acquired or
formed by such Grantor, including, without limitation, all Equity Interests of
such issuer described in Schedule III hereof and all Equity Interests in any
successor corporation or interests or certificates of any successor limited
liability company, partnership or other entity owned by such Grantor formed by
or resulting from any consolidation, merger or amalgamation in which any Person
listed in Section 1 of the Information Certificate is not the surviving entity,
together with all rights, privileges, authority and powers of such Grantor
relating to such Equity Interests issued by any such issuer or any such
successor Person under the Organization Documents of any such issuer or any such
successor Person, and the certificates, instruments and agreements representing
such Equity Interests and any and all interest of such Grantor in the entries on
the books of any financial intermediary pertaining to such Equity Interests,
from time to time acquired by such Grantor in any manner, and all other
Investment Property owned by such Grantor; provided, however, that to the extent
applicable, Pledged Interests shall not include any interest possessing more
than 65% of the voting power or control of all classes of interests entitled to
vote of any CFC to the extent such pledge would result in an adverse tax
consequence to such Grantor.


6

--------------------------------------------------------------------------------





“Pledged Securities” shall mean, collectively, the Pledged Interests and the
Successor Interests.
“Proceeds” shall mean all “proceeds” as such term is defined in the UCC and, in
any event, shall include, without limitation, all dividends or other income from
the Pledged Securities, collections thereon or distributions or payments with
respect thereto.
“Secured Obligations” shall mean the Obligations (as defined in the Credit
Agreement) and the Guaranteed Obligations; provided, however, that Other
Liabilities shall be Secured Obligations solely to the extent that there is
sufficient Collateral following satisfaction of the Obligations described in
clause (a) of the definition of Obligations.
“Securities Account Control Agreement” shall mean an agreement in form and
substance satisfactory to the Agent with respect to any Securities Account of a
Grantor.
“Securities Act” means the Securities Exchange Act of 1934, as amended, and the
applicable regulations promulgated by the Securities and Exchange Commission
pursuant to such Act.
“Securities Collateral” shall mean, collectively, the Pledged Interests, the
Intercompany Notes and the Distributions.
“Security Agreement” shall have the meaning assigned to such in the Preamble
hereof.
“Successor Interests” shall mean, collectively, with respect to each Grantor,
all shares of each class of the capital stock of the successor corporation or
interests or certificates of the successor limited liability company,
partnership or other entity owned by such Grantor (unless such successor is such
Grantor itself) formed by or resulting from any consolidation or merger in which
any Person listed in Schedule 1(a) of the Perfection Certificate is not the
surviving entity; provided, however, that “Successor Interests” shall exclude
any Excluded Property.
“Trademarks” shall mean, collectively, with respect to each Grantor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locations (URLs), domain names, corporate names and
trade names, whether registered or unregistered, owned by or assigned to such
Grantor and all registrations and applications for the foregoing (whether
statutory or common Law and whether established or registered in the United
States or any other country or any political subdivision thereof), together, in
each case, with the goodwill exclusively symbolized thereby, including, without
limitation, the registrations and applications listed in Section 18 of the
Information Certificate, together with any and all (i) rights and privileges
arising under applicable Law with respect to such Grantor’s use of any
trademarks, (ii) reissues, continuations, extensions and renewals thereof,
(iii) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including, without limitation,
damages, claims and payments for past, present or future infringements thereof,
(iv) rights corresponding thereto throughout the world and (v) rights to sue for
past, present and future infringements thereof.


7

--------------------------------------------------------------------------------





“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.
SECTION 1.2.        Interpretation. The rules of interpretation specified in
Article I of the Credit Agreement shall be applicable to this Security
Agreement.


SECTION 1.3.        Information Certificate. The Agent and each Grantor agree
that the Information Certificate, and all schedules, amendments and supplements
thereto are and shall at all times remain a part of this Security Agreement.


ARTICLE II


GRANT OF SECURITY AND SECURED OBLIGATIONS


SECTION 2.1.        Pledge; Grant of Security Interest. As collateral security
for the payment and performance in full of all the Secured Obligations, each
Grantor hereby pledges and grants to the Agent for the benefit of the Agent and
the other Credit Parties, a lien on and security interest in and to all of the
right, title and interest of such Grantor in, to and under all personal property
and interests in such personal property, wherever located, and whether now
existing or hereafter arising or acquired from time to time (collectively, the
“Collateral”), including, without limitation:


(i)
all Accounts;

(ii)
all Goods, including Equipment, Inventory and Fixtures;



8

--------------------------------------------------------------------------------





(iii)
all Documents, Instruments (including Promissory Notes) and Chattel Paper
(including all Tangible Chattel Paper and Electronic Chattel Paper);

(iv)
all Letters of Credit and Letter-of-Credit Rights;

(v)
all Securities Collateral;

(vi)
all Investment Property;

(vii)
all Intellectual Property Collateral;

(viii)
all Commercial Tort Claims, including, without limitation, those described in
Section 15 of the Information Certificate (as may be amended or supplemented
from time to time);

(ix)
all General Intangibles (including, but not limited to all Payment Intangibles,
consisting of amount owing from credit card and debit card issuers and
processors);

(x)
all DDAs (including all Deposit Accounts), Securities Accounts and Commodities
Accounts (and all money, cash and Cash Equivalents, checks, other negotiable
instruments, funds, evidences of payment, Commodities Contracts, Security
Entitlements, Securities and other assets (including Financial Assets) contained
in or credited to such DDAs, Deposit Accounts and Securities Accounts);

(xi)
all Supporting Obligations;

(xii)
all books and records relating to the Collateral;

(xiii)
all federal, state, provincial, municipal and other tax refunds or rebates; and

(xiv)
to the extent not covered by clauses (i) through (xiii) of this sentence, all
other personal property of such Grantor, whether tangible or intangible and all
Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to such Grantor from time to time with respect to any of the
foregoing.



Notwithstanding anything to the contrary contained in clauses (i) through (xiii)
above, the security interest created by this Security Agreement shall not extend
to, and the term “Collateral” and any defined term included in the definition of
“Collateral” shall not include, any Excluded Property, and the Grantors shall
from time to time at the request of the Agent give written notice to the Agent
identifying in reasonable detail the Excluded Property and shall provide to the
Agent such other information regarding the Excluded Property as the Agent may
reasonably request.


9

--------------------------------------------------------------------------------





SECTION 2.2.        Secured Obligations. This Security Agreement secures, and
the Collateral is collateral security for, the payment and performance in full
when due of the Secured Obligations.


SECTION 2.3.        Security Interest. (a) Each Grantor hereby irrevocably
authorizes the Agent (or its designee) at any time and from time to time to
authenticate and file in any relevant jurisdiction in the United States any
initial financing statements (including fixture filings) and amendments thereto
that contain the information required by Article 9 of the Uniform Commercial
Code of each applicable jurisdiction in the United States for the filing of any
financing statement or amendment relating to the Collateral, including, without
limitation, (i) whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such
Grantor, (ii) a description of the Collateral as “all assets of the Grantor,
wherever located, whether now owned or hereafter acquired” and (iii) in the case
of a financing statement filed as a fixture filing, a sufficient description of
the real property to which such Collateral relates. Each Grantor agrees to
provide all information described in the immediately preceding sentence to the
Agent promptly upon request. Each Grantor hereby ratifies its authorization for
the Agent (or its designee) to file in any relevant jurisdiction any financing
statements or amendments thereto relating to the Collateral if filed prior to
the date hereof.


(c)        Each Grantor hereby further authorizes the Agent to file filings with
the United States Patent and Trademark Office and United States Copyright Office
(or any successor office or any similar office in any other country) or other
necessary documents for the purpose of perfecting, confirming, continuing,
enforcing or protecting the security interest granted by such Grantor hereunder
in any Intellectual Property Collateral, with the signature of such Grantor, and
naming such Grantor, as debtor, and the Agent, as secured party.


(d)        The parties hereto agree that, notwithstanding any provision of this
Security Agreement to the contrary, no Grantor shall be required to take any
actions or make any filings with respect to its assets located outside of the
united States, other than the filing of UCC financing statements in its
jurisdiction of organization.


ARTICLE III




10

--------------------------------------------------------------------------------





PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF COLLATERAL


SECTION 3.1.        Delivery of Certificated Securities Collateral. Each Grantor
represents and warrants that all certificates, agreements or instruments
representing or evidencing the Securities Collateral in existence on the date
hereof have been delivered to the Agent in suitable form for transfer by
delivery or accompanied by duly executed instruments of transfer or assignment
in blank and that the Agent has a perfected first priority security interest
therein. Each Grantor hereby agrees that all certificates, agreements or
instruments representing or evidencing Securities Collateral acquired by such
Grantor after the date hereof, shall promptly (and in any event within three (3)
Business Days) upon receipt thereof by such Grantor be delivered to and held by
or on behalf of the Agent pursuant hereto. All certificated Securities
Collateral shall be in suitable form for transfer by delivery or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance reasonably satisfactory to the Agent. The Agent shall have
the right, at any time upon the occurrence and during the continuance of any
Event of Default, to endorse, assign or otherwise transfer to or to register in
the name of the Agent or any of its nominees or endorse for negotiation any or
all of the Securities Collateral, without any indication that such Securities
Collateral is subject to the security interest hereunder. In addition, the Agent
shall have the right with written notice to exchange certificates representing
or evidencing Securities Collateral for certificates of smaller or larger
denominations, accompanied by instruments of transfer or assignment and letters
of direction duly executed in blank.


SECTION 3.2.        Perfection of Uncertificated Securities Collateral. Each
Grantor represents and warrants that the Agent has a perfected first priority
security interest in all uncertificated Pledged Interests pledged by it
hereunder that is in existence on the date hereof and that the applicable
Organization Documents do not require the consent of the other shareholders,
members, partners or other Person to permit the Agent or its designee to be
substituted for the applicable Grantor as a shareholder, member, partner or
other equity owner, as applicable, thereto. Each Grantor hereby agrees that if
any of the Pledged Interests are at any time not evidenced by certificates of
ownership, then each applicable Grantor shall, promptly notify the Agent in
writing, to the extent permitted by applicable Law and upon the request of the
Agent, cause such pledge to be recorded on the equityholder register or the
books of the issuer, execute customary pledge forms or other documents necessary
or reasonably requested to complete the pledge and give the Agent the right to
transfer such Pledged Interests under the terms hereof and, provide to the Agent
an opinion of counsel, in form and substance reasonably satisfactory to the
Agent, confirming such pledge and perfection thereof.


SECTION 3.3.        Financing Statements and Other Filings; Maintenance of
Perfected Security Interest. Each Grantor represents and warrants that the only
filings, registrations and recordings necessary and appropriate to create,
preserve, protect, publish notice of and perfect the security interest granted
by each Grantor to the Agent (for the benefit of the Agent and the other Credit
Parties) pursuant to this Security Agreement in respect of the Collateral are
listed on Schedule II hereto. Each Grantor represents and warrants that all such
filings, registrations and recordings have been delivered to the Agent in
completed and, to the extent necessary or appropriate, duly executed form for
filing in each governmental, municipal or other office specified in Schedule II.
Each Grantor agrees that, at the sole cost and expense of the Grantors, (i) such
Grantor will maintain the security interest created by this Security Agreement
in the Collateral as a perfected first priority security interest and shall
defend such security interest against the claims and demands of all Persons
(other than with respect to Permitted Encumbrances), (ii) such Grantor shall
furnish to the Agent from time to time statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Agent may reasonably request, all in reasonable
detail and (iii) at any time and from time to time, upon the written request of
the Agent, such Grantor shall promptly


11

--------------------------------------------------------------------------------





and duly execute and deliver, and file and have recorded, such further
instruments and documents and take such further action as the Agent may
reasonably request, including the filing of any financing statements,
continuation statements and other documents (including this Security Agreement)
under the UCC (or other applicable Laws) in effect in any jurisdiction with
respect to the security interest created hereby and the execution and delivery
of Control Agreements, all in form reasonably satisfactory to the Agent and in
such offices (including, without limitation, the United States Patent and
Trademark Office and the United States Copyright Office) wherever required by
applicable Law in each case to perfect, continue and maintain a valid,
enforceable, first priority security interest in the Collateral as provided
herein and to preserve the other rights and interests granted to the Agent
hereunder, as against the Grantors and third parties (other than with respect to
Permitted Encumbrances), with respect to the Collateral.


SECTION 3.4.        Other Actions. In order to further evidence the attachment,
perfection and priority of, and the ability of the Agent to enforce, the Agent’s
security interest in the Collateral, each Grantor represents, warrants and
agrees, in each case at such Grantor’s own expense, with respect to the
following Collateral that:


(a)    Instruments and Tangible Chattel Paper. As of the date hereof (i) no
amount payable under or in connection with any of the Collateral is evidenced by
any Instrument or Tangible Chattel Paper other than such Instruments and
Tangible Chattel Paper listed in Section 25 of the Information Certificate and
(ii) each Instrument and each item of Tangible Chattel Paper listed in Section
25 of the Information Certificate, to the extent requested by the Agent, has
been properly endorsed, assigned and delivered to the Agent, accompanied by
instruments of transfer or assignment and letters of direction duly executed in
blank. If any amount payable under or in connection with any of the Collateral
shall be evidenced by any Instrument or Tangible Chattel Paper, the Grantor
acquiring such Instrument or Tangible Chattel Paper shall forthwith endorse,
assign and deliver the same to the Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as the Agent may reasonably
request from time to time.
(b)    Deposit Accounts. (i) As of the date hereof (1) it has no Deposit
Accounts other than those listed in Section 17 of the Information Certificate
and (2) upon execution of the Blocked Account Agreement, as required pursuant to
the terms of Section 6.12 of the Credit Agreement, the Agent will have a
perfected first priority security interest in each Blocked Account. No Grantor
shall grant Control of any Deposit Account or Blocked Account to any Person
other than the Agent. The Grantors shall at all times comply with Section 5.12
of the Credit Agreement.




12

--------------------------------------------------------------------------------





(c)    Investment Property. (i) As of the date hereof (1) it has no Securities
Accounts other than those listed in Section 17 of the Information Certificate,
(2) it does not hold, own or have any interest in any certificated securities or
uncertificated securities other than those constituting Pledged Interests with
respect to which the Agent has a perfected first priority security interest in
such Pledged Interests, and (3) it has entered into a duly authorized, executed
and delivered Securities Account Control Agreement with respect to each
Securities Account listed in Section 17 of the Information Certificate with
respect to which the Agent has a perfected first priority security interest in
such Securities Accounts by Control.


(ii)    If any Grantor shall at any time hold or acquire any certificated
securities, other than any securities of any CFC not required to be pledged
hereunder, such Grantor shall promptly (a) notify the Agent thereof and endorse,
assign and deliver the same to the Agent, accompanied by such instruments of
transfer or assignment duly executed in blank, all in form and substance
reasonably satisfactory to the Agent or (b) deliver such securities into a
Securities Account with respect to which a Securities Account Control Agreement
is in effect in favor of the Agent. If any securities now or hereafter acquired
by any Grantor, other than any securities of any CFC not required to be pledged
hereunder, are uncertificated, such Grantor shall promptly notify the Agent
thereof and pursuant to an agreement in form and substance reasonably
satisfactory to the Agent, either (a) grant Control to the Agent and cause the
issuer to agree to comply with instructions from the Agent as to such
securities, without further consent of any Grantor or such nominee, (b) cause a
security entitlement with respect to such uncertificated security to be held in
a Securities Account with respect to which the Agent has Control or (c) arrange
for the Agent to become the registered owner of the securities. Grantor shall
not hereafter establish and maintain any Securities Account with any Securities
Intermediary unless (1) the applicable Grantor shall have given the Agent ten
(10) Business Days’ prior written notice of its intention to establish such new
Securities Account with such Securities Intermediary, (2) such Securities
Intermediary shall be reasonably acceptable to the Agent and (3) such Securities
Intermediary and such Grantor shall have duly executed and delivered a Control
Agreement with respect to such Securities Account. Subject to the terms of the
Credit Agreement, each Grantor shall accept any cash and Investment Property
which are proceeds of the Pledged Interests in trust for the benefit of the
Agent and promptly upon receipt thereof, deposit any cash received by it into an
account in which the Agent has Control, or with respect to any Investment
Properties or additional securities, take such actions as required above with
respect to such securities. The Agent agrees with each Grantor that the Agent
shall not give any entitlement orders or instructions or directions to any
issuer of uncertificated securities or Securities Intermediary, and shall not
withhold its consent to the exercise of any withdrawal or dealing rights by such
Grantor, unless a Cash Dominion Event has occurred and is continuing. No Grantor
shall grant control over any Pledged Interests to any Person other than the
Agent.


13

--------------------------------------------------------------------------------





(iii)    As between the Agent and the Grantors, the Grantors shall bear the
investment risk with respect to the Investment Property and Pledged Interests,
and the risk of loss of, damage to, or the destruction of the Investment
Property and Pledged Interests, whether in the possession of, or maintained as a
security entitlement or deposit by, or subject to the control of, the Agent, a
Securities Intermediary, any Grantor or any other Person; provided, however,
that nothing contained in this SECTION 3.4(c) shall release or relieve any
Securities Intermediary of its duties and obligations to the Grantors or any
other Person under any Control Agreement or under applicable Law. Each Grantor
shall promptly pay all Claims and fees of whatever kind or nature with respect
to the Pledged Interests pledged by it under this Security Agreement. In the
event any Grantor shall fail to make such payment contemplated in the
immediately preceding sentence, the Agent may do so for the account of such
Grantor and the Grantors shall promptly reimburse and indemnify the Agent for
all costs and expenses incurred by the Agent under this SECTION 3.4(c) and under
SECTION 9.3 hereof.
(d)    Electronic Chattel Paper and Transferable Records. As of the date hereof
no amount payable under or in connection with any of the Collateral is evidenced
by any Electronic Chattel Paper or any “transferable record” (as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act, or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction). If any amount payable under or
in connection with any of the Collateral shall be evidenced by any Electronic
Chattel Paper or any transferable record, the Grantor acquiring such Electronic
Chattel Paper or transferable record shall promptly notify the Agent in writing
thereof and shall take such action as the Agent may reasonably request to vest
in the Agent control under UCC Section 9‑105 of such Electronic Chattel Paper or
control under Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, Section 16 of the Uniform
Electronic Transactions Act, as so in effect in such jurisdiction, of such
transferable record. The Agent agrees with such Grantor that the Agent will
arrange, pursuant to procedures reasonably satisfactory to the Agent and so long
as such procedures will not result in the Agent’s loss of control, for the
Grantor to make alterations to the Electronic Chattel Paper or transferable
record permitted under UCC Section 9‑105 or, as the case may be, Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act of
Section 16 of the Uniform Electronic Transactions Act for a party in control to
allow without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Grantor
with respect to such Electronic Chattel Paper or transferable record.


(e)    Letter-of-Credit Rights. If such Grantor is at any time a beneficiary
under a Letter of Credit now or hereafter issued in favor of such Grantor,
(which, for the avoidance of doubt, shall not include any Letter of Credit
issued pursuant to the Credit Agreement), such Grantor shall promptly notify the
Agent thereof and such Grantor shall, at the request of the Agent, pursuant to
an agreement in form and substance reasonably satisfactory to the Agent, either
(i) arrange for the issuer and any confirmer of such Letter of Credit to consent
to an assignment to the Agent of, and to pay to the Agent, the proceeds of, any
drawing under the Letter of Credit or (ii) arrange for the Agent to become the
beneficiary of such Letter of Credit, with the Agent agreeing, in each case,
that the proceeds of any drawing under the Letter of Credit are to be applied as
provided in the Credit Agreement.


14

--------------------------------------------------------------------------------





(f)    Commercial Tort Claims. As of the date hereof it holds no Commercial Tort
Claims other than those listed in Section 15 of the Information Certificate. If
any Grantor shall at any time hold or acquire a Commercial Tort Claim, such
Grantor shall immediately notify the Agent in writing signed by such Grantor of
the brief details thereof and grant to the Agent in such writing a security
interest therein and in the Proceeds thereof, all upon the terms of this
Security Agreement, with such writing to be in form and substance reasonably
satisfactory to the Agent.


SECTION 3.5.         Joinder of Additional Borrowers or Guarantors.     The
Grantors shall cause each direct or indirect Subsidiary of any Grantor that is
required to become a party to this Agreement pursuant to Section 6.11 of the
Credit Agreement to execute and deliver to the Agent an Information Certificate,
in each case, within thirty (30) days (or such longer period of time as may be
agreed to in writing by the Agent in its reasonable discretion) of the date on
which it was acquired or created and, upon such execution and delivery, such
Subsidiary shall constitute a “Borrower” or a “Guarantor”, as applicable, and a
“Grantor” for all purposes hereunder with the same force and effect as if
originally named as a Borrower or Guarantor, as applicable, and Grantor herein.
The rights and obligations of each Grantor hereunder shall remain in full force
and effect notwithstanding the addition of any new Borrower or Guarantor, as
applicable, and Grantor as a party to this Agreement.
SECTION 3.6.        Supplements; Further Assurances. Each Grantor shall take
such further actions, and execute and deliver to the Agent such additional
assignments, agreements, supplements, powers and instruments, as the Agent may
in its reasonable judgment deem necessary or appropriate, wherever required by
Law, in order to perfect, preserve and protect the security interest in the
Collateral as provided herein and the rights and interests granted to the Agent
hereunder, to carry into effect the purposes hereof or better to assure and
confirm unto the Agent or permit the Agent to exercise and enforce its rights,
powers and remedies hereunder with respect to any Collateral. Without limiting
the generality of the foregoing, each Grantor shall make, execute, endorse,
acknowledge, file or re-file and/or deliver to the Agent from time to time upon
reasonable request such lists, descriptions and designations of the Collateral,
copies of warehouse receipts, receipts in the nature of warehouse receipts,
bills of lading, documents of title, vouchers, invoices, schedules, confirmatory
assignments, supplements, additional security agreements, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, reports and
other assurances or instruments. If an Event of Default has occurred and is
continuing, the Agent may institute and maintain, in its own name or in the name
of any Grantor, such suits and proceedings as the Agent may be advised by
counsel shall be necessary or expedient to prevent any impairment of the
security interest in or the perfection thereof in the Collateral. All of the
foregoing shall be at the sole cost and expense of the Grantors. The Grantors
and the Agent acknowledge that this Security Agreement is intended to grant to
the Agent for the benefit of the Agent and the other Credit Parties a security
interest in and Lien upon the Collateral and shall not constitute or create a
present assignment of any of the Collateral.


15

--------------------------------------------------------------------------------





ARTICLE IV


REPRESENTATIONS, WARRANTIES AND COVENANTS


In addition to, and without limitation of, each of the representations,
warranties and covenants set forth in the Credit Agreement and the other Loan
Documents, each Grantor represents, warrants and covenants as follows:
SECTION 4.1.        Title. No financing statement or other public notice with
respect to all or any part of the Collateral is on file or of record in any
public office, except such as have been filed in favor of the Agent pursuant to
this Security Agreement or as are permitted by the Credit Agreement. No Person
other than the Agent has control or possession of all or any part of the
Collateral, except as permitted by the Credit Agreement.


SECTION 4.2.        Limitation on Liens; Defense of Claims; Transferability of
Collateral. Each Grantor is, as of the date hereof, the sole direct and
beneficial owner of all Collateral pledged by it hereunder free from any Lien or
other right, title or interest of any Person other than the Liens and security
interest created by this Security Agreement and Permitted Encumbrances. Each
Grantor shall, at its own cost and expense, defend title to the Collateral
pledged by it hereunder and the security interest therein and Lien thereon
granted to the Agent and the priority thereof against all claims and demands of
all Persons, at its own cost and expense, at any time claiming any interest
therein adverse to the Agent or any other Credit Party other than (i) with
respect to claims or demands regarding priority of Liens, Permitted Encumbrances
having priority by operation of law, and (ii) with respect to all other claims
and demands, Permitted Encumbrances. There is no agreement, and no Grantor shall
enter into any agreement or take any other action, that would restrict the
transferability of any of the Collateral or otherwise impair or conflict with
such Grantors’ obligations or the rights of the Agent hereunder.


SECTION 4.3.        Chief Executive Office; Change of Name; Jurisdiction of
Organization. i) The exact legal name, type of organization, jurisdiction of
organization, federal taxpayer identification number, organizational
identification number and chief executive office of such Grantor is set forth in
Schedule IV annexed hereto. Such Grantor shall furnish to the Agent prompt
written notice of any change in (i) its corporate name, (ii) the location of its
chief executive office, its principal place of business, any office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral owned by it is located (including the establishment
of any such new office or facility), (iii) its identity or type of organization
or corporate structure, (iv) its federal taxpayer identification number or
organizational identification number or (v) its jurisdiction of organization (in
each case, including, without limitation, by merging with or into any other
entity, reorganizing, dissolving, liquidating, reincorporating or incorporating
in any other jurisdiction). Such Grantor agrees (A) not to effect or permit any
such change unless all filings have been made under the UCC or otherwise that
are required in order for the Agent to continue at all times following such
change to have a valid, legal and perfected first priority security interest in
all the Collateral (subject to, with respect to priority, Permitted Encumbrances
having priority by operation of law) and (B) to take all action reasonably
satisfactory to the Agent to maintain the perfection and priority of the
security interest of the Agent for the benefit of the Agent and the other Credit
Parties in the Collateral intended to be granted hereunder. Each Grantor agrees
to promptly provide the Agent with certified Organization Documents reflecting
any of the changes described in the preceding sentence.




16

--------------------------------------------------------------------------------





(a)    The Agent may rely on opinions of counsel as to whether any or all UCC
financing statements of the Grantors need to be amended as a result of any of
the changes described in SECTION 4.3(a). If any Grantor fails to provide
information to the Agent about such changes on a timely basis, the Agent shall
not be liable or responsible to any party for any failure to maintain a
perfected security interest in such Grantor’s property constituting Collateral,
for which the Agent needed to have information relating to such changes. The
Agent shall have no duty to inquire about such changes if any Grantor does not
inform the Agent of such changes, the parties acknowledging and agreeing that it
would not be feasible or practical for the Agent to search for information on
such changes if such information is not provided by any Grantor.


SECTION 4.4.        Location of Inventory and Equipment. As of the Closing Date,
all Equipment and Inventory of such Grantor (except Inventory that is in transit
between owned or leased locations of a Grantor) is located at the chief
executive office or such other location listed in Schedule 5.08(b)(1) and
Schedule 5.08(b)(2) of the Credit Agreement.


SECTION 4.5.        Condition and Maintenance of Equipment. The Equipment of
such Grantor is in good repair, working order and condition, reasonable wear and
tear excepted. Each Grantor shall cause the Equipment to be maintained and
preserved in good repair, working order and condition, reasonable wear and tear
excepted, and shall as quickly as commercially reasonable make or cause to be
made all repairs, replacements and other improvements which are necessary in the
conduct of such Grantor’s business.


SECTION 4.6.        Due Authorization and Issuance. All of the Pledged Interests
have been, and to the extent any Pledged Interests are hereafter issued, such
shares or other equity interests will be, upon such issuance, duly authorized,
validly issued and, to the extent applicable, fully paid and non-assessable. All
of the Pledged Interests have been fully paid for, and there is no amount or
other obligation owing by any Grantor to any issuer of the Pledged Interests in
exchange for or in connection with the issuance of the Pledged Interests or any
Grantor’s status as a partner or a member of any issuer of the Pledged
Interests. None of the Pledged Interests were issued in violation of any
preemptive rights or any agreement by which any Grantor is bound.




17

--------------------------------------------------------------------------------





SECTION 4.7.        No Claims. Such Grantor owns or has rights to use all of the
Collateral pledged by it hereunder and all rights with respect to any of the
foregoing used in, necessary for or material to such Grantor’s business as
currently conducted. The use by such Grantor of such Collateral and all such
rights with respect to the foregoing do not infringe on the rights of any Person
other than such infringement which would not, individually or in the aggregate,
result in a Material Adverse Effect. No claim has been made and remains
outstanding that such Grantor’s use of any Collateral does or may violate the
rights of any third Person that would individually, or in the aggregate, have a
Material Adverse Effect.


SECTION 4.8.        No Conflicts, Consents, etc. No consent of any party
(includ-ing, without limitation, equity holders or creditors of such Grantor)
and no consent, authorization, approval, license or other action by, and no
notice to or filing with, any Governmental Authority or regulatory body or other
Person is required (A) for the grant of the security interest by such Grantor of
the Collateral pledged by it pursuant to this Security Agreement or for the
execution, delivery or performance hereof by such Grantor, (B) for the exercise
by the Agent of the voting or other rights provided for in this Security
Agreement, or (C) for the exercise by the Agent of the remedies in respect of
the Collateral pursuant to this Security Agreement except, in each case, (w) the
authorizations, approvals, actions, consents, notices and filings that have been
duly obtained, taken, given or made and are in full force and effect, (x)
filings necessary to perfect the security interest in the Collateral granted by
the Grantors to the Agent for the benefit of the Agent and the other Credit
Parties, (y) as may be required in connection with such disposition by laws
affecting the foreclosure of security interests generally, and (z) applicable
Laws governing the offering and sale of securities. Following the occurrence and
during the continuation of an Event of Default, if the Agent desires to exercise
any remedies, voting or consensual rights or attorney-in-fact powers set forth
in this Security Agreement and determines it necessary to obtain any approvals
or consents of any Governmental Authority or any other Person therefor, then,
upon the reasonable request of the Agent, such Grantor agrees to use
commercially reasonable efforts to assist and aid the Agent to obtain as soon as
commercially practicable any necessary approvals or consents for the exercise of
any such remedies, rights and powers.


SECTION 4.9.        Collateral Information. All information set forth herein,
including the schedules annexed hereto, and all information contained in any
documents, schedules and lists heretofore delivered to any Credit Party in
connection with this Security Agreement, in each case, relating to the
Collateral, is accurate and complete in all material respects. The Collateral
described on the schedules annexed hereto or in the Information Certificate
constitutes all of the property of such type of Collateral owned or held by the
Grantors.




18

--------------------------------------------------------------------------------





SECTION 4.10.    Insurance. Such Grantor shall (i) maintain or shall cause to be
maintained such insurance as is required pursuant to Section 6.07 of the Credit
Agreement; (ii) maintain such other insurance as may be required by applicable
Law; and (iii) furnish to the Agent, upon written request, full information as
to the insurance carried. Each Grantor hereby irrevocably makes, constitutes and
appoints the Agent (and all officers, employees or agents designated by the
Agent) as such Grantor’s true and lawful agent (and attorney-in--fact),
exercisable only after the occurrence and during the continuance of an Event of
Default, for the purpose of making, settling and adjusting claims in respect of
the Collateral under policies of insurance, endorsing the name of such Grantor
on any check, draft, instrument or other item of payment for the proceeds of
such policies of insurance and for making all determinations and decisions with
respect thereto. In the event that any Grantor at any time or times shall fail
to obtain or main-tain any of the policies of insurance required hereby or to
pay any premium in whole or in part relating thereto, the Agent may, without
waiving or releas-ing any obligation or liability of the Grantors hereunder or
any Default or Event of Default, in its sole discretion, obtain and main-tain
such policies of insurance and pay such premium and take any other actions with
respect thereto as the Agent deems advisable. All sums disbursed by the Agent in
connection with this SECTION 4.10, including reasonable attorneys’ fees, court
costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Grantors to the Agent and shall be additional Secured Obligations
secured hereby.


SECTION 4.11.    Payment of Taxes; Compliance with Laws; Contested Liens;
Claims. Each Grantor represents and warrants that all Claims imposed upon or
assessed against the Collateral have been paid and discharged except to the
extent such Claims constitute a Lien not yet due and payable or a Permitted
Encumbrance or are otherwise being contested in accordance with Section 6.04 of
the Credit Agreement. Each Grantor shall comply with all applicable Law relating
to the Collateral the failure to comply with which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. Each
Grantor may at its own expense contest the validity, amount or applicability of
any Claims so long as the contest thereof shall be conducted in accordance with,
and permitted pursuant to the provisions of, the Credit Agreement.
Notwithstanding the foregoing provisions of this SECTION 4.11, no contest of any
such obligation may be pursued by such Grantor if such contest would expose the
Agent or any other Credit Party to (i) any possible criminal liability or
(ii) any additional civil liability for failure to comply with such obligations
unless such Grantor shall have furnished a bond or other security therefor
satisfactory to the Agent, or such other Credit Party, as the case may be.


SECTION 4.12.    Access to Collateral, Books and Records; Other Information.
Without limitation or duplication of the provisions of Section 6.10 of the
Credit Agreement, upon reasonable prior request to each Grantor, the Agent, its
agents, accountants and attorneys shall have full and free access to visit and
inspect, as applicable, during normal business hours, all of the Collateral
including, without limitation, all of the books, correspondence and records of
such Grantor relating thereto. The Agent and its representatives may examine the
same, take extracts therefrom and make photocopies thereof, and such Grantor
agrees to render to the Agent, at such Grantor’s cost and expense, such clerical
and other assistance as may be reasonably requested by the Agent with regard
thereto. Such Grantor shall, at any and all times, within a reasonable time
after written request by the Agent, furnish or cause to be furnished to the
Agent, in such manner and in such detail as may be reasonably requested by the
Agent, additional information with respect to the Collateral.




19

--------------------------------------------------------------------------------





ARTICLE V


CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL


SECTION 5.1.        Pledge of Additional Securities Collateral. Each Grantor
shall, upon obtaining any Pledged Interests or Intercompany Notes of any Person
required to be pledged hereunder, accept the same in trust for the benefit of
the Agent and forthwith deliver to the Agent a pledge amendment, duly executed
by such Grantor, in substantially the form of Exhibit 1 annexed hereto (each, a
“Pledge Amendment”), and the certificates and other documents required under
SECTION 3.1 and SECTION 3.2 hereof in respect of the additional Pledged
Interests or Intercompany Notes which are to be pledged pursuant to this
Security Agreement, and confirming the attachment of the Lien hereby created on
and in respect of such additional Pledged Interests or Intercompany Notes. Each
Grantor hereby authorizes the Agent to attach each Pledge Amendment to this
Security Agreement and agrees that all Pledged Interests or Intercompany Notes
listed on any Pledge Amendment delivered to the Agent shall for all purposes
hereunder be considered Collateral.


SECTION 5.2.        Voting Rights; Distributions; etc.


(i)    So long as no Event of Default shall have occurred and be continuing,
each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the Credit
Agreement or any other Loan Document evidencing the Secured Obligations. The
Agent shall be deemed without further action or formality to have granted to
each Grantor all necessary consents relating to voting rights and shall,
if necessary, upon written request of any Grantor and at the sole cost and
expense of the Grantors, from time to time execute and deliver (or cause to be
executed and delivered) to such Grantor all such instruments as such Grantor may
reasonably request in order to permit such Grantor to exercise the voting and
other rights which it is entitled to exercise pursuant to this SECTION 5.2(i).


(ii)    Upon the occurrence and during the continuance of any Event of Default,
all rights of each Grantor to exercise the voting and other consensual rights it
would otherwise be entitled to exercise pursuant to SECTION 5.2(i) hereof
without any action, other than, in the case of any Securities Collateral, or the
giving of any notice shall immediately cease, and all such rights shall
thereupon become vested in the Agent, which shall thereupon have the sole right
to exercise such voting and other consensual rights; provided that the Agent
shall have the right, in its sole discretion, from time to time following the
occurrence and continuance of an Event of Default to permit such Grantor to
exercise such rights under SECTION 5.2(i). After such Event of Default is no
longer continuing, each Grantor shall have the right to exercise the voting,
managerial and other consensual rights and powers that it would otherwise be
entitled to pursuant to SECTION 5.2(i) hereof.


20

--------------------------------------------------------------------------------





(iii)    So long as no Cash Dominion Event shall have occurred and be
continuing, each Grantor shall be entitled to receive and retain, and to utilize
free and clear of the Lien hereof, any and all Distributions, but only if and to
the extent made in accordance with, and to the extent permitted by, the
provisions of the Credit Agreement; provided, however, that any and all such
Distributions consisting of rights or interests in the form of securities shall
be forthwith delivered to the Agent to hold as Collateral and shall, if received
by any Grantor, be received in trust for the benefit of the Agent, be segregated
from the other property or funds of such Grantor and be forthwith delivered to
the Agent as Collateral in the same form as so received (with any necessary
endorsement). The Agent shall, if necessary, upon written request of any Grantor
and at the sole cost and expense of the Grantors, from time to time execute and
deliver (or cause to be executed and delivered) to such Grantor all such
instruments as such Grantor may reasonably request in order to permit such
Grantor to receive the Distributions which it is authorized to receive and
retain pursuant to this SECTION 5.2(iii).


(iv)    Upon the occurrence and during the continuance of any Cash Dominion
Event, all rights of each Grantor to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to SECTION 5.2(iii)
hereof shall cease and all such rights shall thereupon become vested in the
Agent, which shall thereupon have the sole right to receive and hold as
Collateral such Distributions. After such Cash Dominion Event is no longer
continuing, each Grantor shall have the right to receive the Distributions which
it would be authorized to receive and retain pursuant to SECTION 5.2(ii).


(v)    Each Grantor shall, at its sole cost and expense, from time to time
execute and deliver to the Agent appropriate instruments as the Agent may
reasonably request in order to permit the Agent to exercise the voting and other
rights which it may be entitled to exercise pursuant to SECTION 5.2(ii) hereof
and to receive all Distributions which it may be entitled to receive under
SECTION 5.2(iii) hereof.


(vi)    All Distributions which are received by any Grantor contrary to the
provisions of SECTION 5.2(ii) hereof shall be received in trust for the benefit
of the Agent, shall be segregated from other funds of such Grantor and shall
immediately be paid over to the Agent as Collateral in the same form as so
received (with any necessary endorsement).


SECTION 5.3.        Organization Documents. Each Grantor has delivered to the
Agent true, correct and complete copies of its Organization Documents. The
Organization Documents are in full force and effect. No Grantor will terminate
or agree to terminate any Organization Documents or make any amendment or
modification to any Organization Documents (including electing to treat any
Pledged Interests of such Grantor as a security under Section 8‑103 of the UCC)
except to the extent permitted pursuant to the Credit Agreement.


21

--------------------------------------------------------------------------------





SECTION 5.4.        Defaults, Etc. Such Grantor is not in default in the payment
of any portion of any mandatory capital contribution, if any, required to be
made under any agreement to which such Grantor is a party relating to the
Pledged Interests pledged by it, and such Grantor is not in violation of any
other provisions of any such agreement to which such Grantor is a party, or
otherwise in default or violation thereunder. No Securities Collateral pledged
by such Grantor is subject to any defense, offset or counterclaim, nor have any
of the foregoing been asserted or alleged against such Grantor by any Person
with respect thereto, and as of the date hereof, there are no certificates,
instruments, documents or other writings (other than the Organization Documents
and certificates, if any, delivered to the Agent) which evidence any Pledged
Interests of such Grantor.


SECTION 5.5.        Certain Agreements of Grantors As Issuers and Holders of
Equity Interests.


(i)    In the case of each Grantor which is an issuer of Securities Collateral,
such Grantor agrees to be bound by the terms of this Security Agreement relating
to the Securities Collateral issued by it and will comply with such terms
insofar as such terms are applicable to it.


(ii)    In the case of each Grantor which is a partner or member, as the case
may be, in a partnership, limited liability company or other entity, such
Grantor hereby consents to the extent required by the applicable Organization
Documents to the pledge by each other Grantor, pursuant to the terms hereof, of
the Pledged Interests in such partnership, limited liability company or other
entity and, upon the occurrence and during the continuance of an Event of
Default, to the extent permitted under applicable Law, to the transfer of such
Pledged Interests to the Agent or its nominee and to the substitution of the
Agent or its nominee as a substituted partner or member in such partnership,
limited liability company or other entity with all the rights, powers and duties
of a general partner or a limited partner or member, as the case may be.


ARTICLE VI


CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL


SECTION 6.1.        Grant of License. Without limiting the rights of the Agent
as the holder of a Lien on the Intellectual Property Collateral, for the purpose
of enabling the Agent, during the continuance of an Event of Default, to
exercise rights and remedies under Article VIII hereof at such time as the Agent
shall be lawfully entitled to exercise such rights and remedies, and for no
other purpose, each Grantor hereby grants to the Agent, to the extent
assignable, an irrevocable, non-exclusive license (exercisable without payment
of royalty, rent or other compensation to such Grantor but exercisable only
during the continuance of an Event of Default) to use, assign, license or
sublicense any of the Intellectual Property Collateral now owned or hereafter
acquired by such Grantor and to occupy any Real Property owned or leased by such
Grantor, wherever the same may be located, including in such license access to
all media in which any of the licensed items may be recorded or stored and to
all computer programs used for the compilation or printout hereof.




22

--------------------------------------------------------------------------------





SECTION 6.2.        Registrations. Except pursuant to licenses and other user
agreements entered into by any Grantor in the ordinary course of business, on
and as of the date hereof (i) each Grantor owns and possesses the right to use,
and has done nothing to authorize or enable any other Person to use, any
material Copyright, Patent or Trademark listed in Section 18 of the Information
Certificate, and (ii) all registrations listed in Section 18 of the Information
Certificate are valid and in full force and effect.


SECTION 6.3.        No Violations or Proceedings. To each Grantor’s knowledge,
on and as of the date hereof, there is no violation by others of any right of
such Grantor with respect to any Copyright, Patent or Trademark listed in
Section 18 of the Information Certificate, respectively, pledged by it under the
name of such Grantor.


SECTION 6.4.        Protection of Agent’s Security. On a continuing basis, each
Grantor shall, at its sole cost and expense, (i) promptly following its becoming
aware thereof, notify the Agent of (A) any material adverse determination in any
proceeding in the United States Patent and Trademark Office or the United States
Copyright Office with respect to any Patent, Trademark or Copyright necessary
for the conduct of business of such Grantor or (B) the institution of any
proceeding or any adverse determination in any federal, state or local court or
administrative body regarding such Grantor’s claim of ownership in or right to
use any of the Intellectual Property Collateral material to the use and
operation of the Collateral, its right to register such Intellectual Property
Collateral or its right to keep and maintain such registration in full force and
effect, (ii) maintain and protect the Intellectual Property Collateral necessary
for the conduct of business of such Grantor, (iii) not permit to lapse or become
abandoned any Intellectual Property Collateral necessary for the conduct of
business of such Grantor, and not settle or compromise any pending or future
litigation or administrative proceeding with respect to such Intellectual
Property Collateral, in each case except as shall be consistent with
commercially reasonable business judgment and, if any Event of Default has
occurred and is continuing, with the prior approval of the Agent (such approval
not to be unreasonably withheld), (iv) upon such Grantor’s obtaining knowledge
thereof, promptly notify the Agent in writing of any event which may be
reasonably expected to materially and adversely affect the value or utility of
the Intellectual Property Collateral or any portion thereof material to the use
and operation of the Collateral, the ability of such Grantor or the Agent to
dispose of the Intellectual Property Collateral or any portion thereof or the
rights and remedies of the Agent in relation thereto including, without
limitation, a levy or threat of levy or any legal process against the
Intellectual Property Collateral or any portion thereof, (v) not license the
Intellectual Property Collateral other than licenses entered into by such
Grantor in, or incidental to, the ordinary course of business, or amend or
permit the amendment of any of the material licenses in a manner that materially
and adversely affects the right to receive payments thereunder, or in any manner
that would materially impair the value of the Intellectual Property Collateral
or the Lien on and security interest in the Intellectual Property Collateral
intended to be granted to the Agent for the benefit of the Agent and the other
Credit Parties, without the consent of the Agent, (vi) until the Agent exercises
its rights to make collection, diligently keep adequate records respecting the
Intellectual Property Collateral and (vii) furnish to the Agent from time to
time upon the Agent’s reasonable request therefor detailed statements and
amended schedules further identifying and describing the Intellectual Property
Collateral and such other materials evidencing or reports pertaining to the
Intellectual Property Collateral as the Agent may from time to time request.
Notwithstanding the foregoing, nothing herein shall prevent any Grantor from
selling, disposing of or otherwise using any Intellectual Property Collateral as
permitted under the Credit Agreement.


23

--------------------------------------------------------------------------------





SECTION 6.5.        After-Acquired Property. If any Grantor shall, at any time
before this Security Agreement shall have been terminated in accordance with
SECTION 9.5(a), (i) obtain any rights to any additional Intellectual Property
Collateral or (ii) become entitled to the benefit of any additional Intellectual
Property Collateral or any renewal or extension thereof, including any reissue,
division, continuation, or continuation-in-part of any Intellectual Property
Collateral, or any improvement on any Intellectual Property Collateral, the
provisions hereof shall automatically apply thereto and any such item enumerated
in clause (i) or (ii) of this SECTION 6.5 with respect to such Grantor shall
automatically constitute Intellectual Property Collateral if such would have
constituted Intellectual Property Collateral at the time of execution hereof and
be subject to the Lien and security interest created by this Security Agreement
without further action by any party. With respect to any federally registered
Intellectual Property Collateral, each Grantor shall promptly (a) provide to the
Agent written notice of any of the foregoing and (b) confirm the attachment of
the Lien and security interest created by this Security Agreement to any rights
described in clauses (i) and (ii) of the immediately preceding sentence of this
SECTION 6.5 by execution of an instrument in form reasonably acceptable to the
Agent.


SECTION 6.6.        Modifications. Each Grantor authorizes the Agent to modify
this Security Agreement by amending Section 16 of the Information Certificate to
include any Intellectual Property Collateral acquired or arising after the date
hereof of such Grantor including, without limitation, any of the items listed in
SECTION 6.5 hereof.


SECTION 6.7.        Litigation. Unless there shall occur and be continuing any
Event of Default, each Grantor shall have the right to commence and prosecute in
its own name, as the party in interest, for its own benefit and at the sole cost
and expense of the Grantors, such applications for protection of the
Intellectual Property Collateral and suits, proceedings or other actions to
prevent the infringement, counterfeiting, unfair competition, dilution,
diminution in value or other damage as are necessary to protect the Intellectual
Property Collateral. Upon the occurrence and during the continuance of any Event
of Default, the Agent shall have the right but shall in no way be obligated to
file applications for protection of the Intellectual Property Collateral and/or
bring suit in the name of any Grantor, the Agent or the other Credit Parties to
enforce the Intellectual Property Collateral and any license thereunder. In the
event of such suit, each Grantor shall, at the reasonable request of the Agent,
do any and all lawful acts and execute any and all documents requested by the
Agent in aid of such enforcement and the Grantors shall promptly reimburse and
indemnify the Agent, as the case may be, for all costs and expenses incurred by
the Agent in the exercise of its rights under this SECTION 6.7 in accordance
with SECTION 9.3 hereof. In the event that the Agent shall elect not to bring
suit to enforce the Intellectual Property Collateral, each Grantor agrees, at
the request of the Agent, to take all commercially reasonable actions necessary,
whether by suit, proceeding or other action, to prevent the infringement,
counterfeiting, unfair competition, dilution, diminution in value of or other
damage to any of the Intellectual Property Collateral by others and for that
purpose agrees to diligently maintain any suit, proceeding or other action
against any Person so infringing necessary to prevent such infringement.


24

--------------------------------------------------------------------------------





SECTION 6.8.        Third Party Consents. Each Grantor shall use commercially
reasonable efforts to obtain the consent of third parties to the extent such
consent is necessary or desirable to create a valid, perfected security interest
in favor of the Agent in any Intellectual Property Collateral.


ARTICLE VII


CERTAIN PROVISIONS CONCERNING CREDIT CARD RECEIVABLES AND ACCOUNTS


SECTION 7.1.        Special Representations and Warranties. As of the time when
any of its Credit Card Receivables are included in the Borrowing Base as an
Eligible Credit Card Receivable or any of its Accounts are included in the
Borrowing Base as an Eligible Credit Card Receivable, each Grantor shall be
deemed to have represented and warranted that such Credit Card Receivable or
Account, as applicable and all records, papers and documents relating thereto
(i) are genuine and correct and in all material respects what they purport to
be, (ii) represent the legal, valid and binding obligation of the account
debtor, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar Laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability,
evidencing indebtedness unpaid and owed by such account debtor, arising out of
the performance of labor or services or the sale, lease, license, assignment or
other disposition and delivery of the goods or other property listed therein or
out of an advance or a loan, and (iii) are in all material respects in
compliance and conform with all applicable material federal, state and local
Laws and applicable Laws of any relevant foreign jurisdiction.


SECTION 7.2.        Maintenance of Records. Each Grantor shall keep and maintain
at its own cost and expense materially complete records of each Credit Card
Receivable or Account, as applicable, in a manner consistent with prudent
business practice, including, without limitation, records of all payments
received, all credits granted thereon, all merchandise returned and all other
documentation relating thereto. Each Grantor shall, at such Grantor’s sole cost
and expense, upon the Agent’s demand made at any time after the occurrence and
during the continuance of any Event of Default, deliver all tangible evidence of
Credit Card Receivables or Accounts, as applicable, including, without
limitation, all documents evidencing Credit Card Receivables or Accounts, as
applicable, and any books and records relating thereto to the Agent or to its
representatives (copies of which evidence and books and records may be retained
by such Grantor). Upon the occurrence and during the continuance of any Event of
Default, the Agent may transfer a full and complete copy of any Grantor’s books,
records, credit information, reports, memoranda and all other writings relating
to the Credit Card Receivables or Accounts, as applicable, to and for the use by
any Person that has acquired or is contemplating acquisition of an interest in
the Accounts or the Agent’s security interest therein in accordance with
applicable Law without the consent of any Grantor.


25

--------------------------------------------------------------------------------





SECTION 7.7.        Legend. Each Grantor shall legend, at the request of the
Agent made at any time after the occurrence and during the continuance of any
Event of Default and in form and manner reasonably satisfactory to the Agent,
the Credit Card Receivables or the Accounts, as applicable, and the other books,
records and documents of such Grantor evidencing or pertaining to the Credit
Card Receivables or Accounts, as applicable, with an appropriate reference to
the fact that the Credit Card Receivables or Accounts, as applicable, have been
collaterally assigned to the Agent, for the benefit of the Agent and the other
Credit Parties and that the Agent has a security interest therein.


SECTION 7.4.        Modification of Terms, Etc. No Grantor shall rescind or
cancel any indebtedness evidenced by any Account or modify any term thereof or
make any adjustment with respect thereto except in the ordinary course of
business consistent with prudent business practice, or extend or renew any such
indebtedness except in the ordinary course of business consistent with prudent
business practice or compromise or settle any dispute, claim, suit or legal
proceeding relating thereto or sell any Account or interest therein except in
the ordinary course of business consistent with prudent business practice or in
accordance with the Credit Agreement without the prior written consent of the
Agent.


SECTION 7.5        Collection. Each Grantor shall cause to be collected from the
account debtor of each of the Accounts, as and when due in the ordinary course
of business consistent with prudent business practice (including, without
limitation, Accounts that are delinquent, such Accounts to be collected in
accordance with generally accepted commercial collection procedures), any and
all amounts owing under or on account of such Account, and apply forthwith upon
receipt thereof all such amounts as are so collected to the outstanding balance
of such Account. The costs and expenses (including, without limitation,
reasonable attorneys’ fees) of collection, in any case, whether incurred by any
Grantor, the Agent or any other Credit Party, shall be paid by the Grantors.


ARTICLE VIII


REMEDIES


SECTION 8.1.        Remedies. Upon the occurrence and during the continuance of
any Event of Default the Agent may, and at the direction of the Required
Lenders, shall, from time to time in respect of the Collateral, in addition to
the other rights and remedies provided for herein, under applicable Law or
otherwise available to it:


26

--------------------------------------------------------------------------------







(i)    Personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from any Grantor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon any Grantor’s premises where any of the
Collateral is located, remove such Collateral, remain present at such premises
to receive copies of all communications and remittances relating to the
Collateral and use in connection with such removal and possession any and all
services, supplies, aids and other facilities of any Grantor;


(ii)    Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Collateral including, without
limitation, instructing the obligor or obligors on any agreement, instrument or
other obligation constituting part of the Collateral to make any payment
required by the terms of such agreement, instrument or other obligation directly
to the Agent, and in connection with any of the foregoing, compromise, settle,
extend the time for payment and make other modifications with respect thereto;
provided, however, that in the event that any such payments are made directly to
any Grantor, prior to receipt by any such obligor of such instruction, such
Grantor shall segregate all amounts received pursuant thereto in trust for the
benefit of the Agent and shall promptly pay such amounts to the Agent;


(iii)    Sell, assign, grant a license to use or otherwise liquidate, or direct
any Grantor to sell, assign, grant a license to use or otherwise liquidate, any
and all investments made in whole or in part with the Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;


(iv)    Take possession of the Collateral or any part thereof, by directing any
Grantor in writing to deliver the same to the Agent at any place or places so
designated by the Agent, in which event such Grantor shall at its own expense:
(a) forthwith cause the same to be moved to the place or places designated by
the Agent and therewith delivered to the Agent, (b) store and keep any
Collateral so delivered to the Agent at such place or places pending further
action by the Agent, and (c) while the Collateral shall be so stored and kept,
provide such security and maintenance services as shall be necessary to protect
the same and to preserve and maintain them in good condition. Each Grantor’s
obligation to deliver the Collateral as contemplated in this SECTION 8.1 is of
the essence hereof. Upon application to a court of equity having jurisdiction,
the Agent shall be entitled to a decree requiring specific performance by any
Grantor of such obligation;


(v)    Withdraw all moneys, instruments, securities and other property in any
bank, financial securities, deposit or other account of any Grantor constituting
Collateral for application to the Secured Obligations as provided in Article
VIII hereof;


(vi)    Retain and apply the Distributions to the Secured Obligations as
provided in Article VIII hereof;


27

--------------------------------------------------------------------------------





(vii)    Exercise any and all rights as beneficial and legal owner of the
Collateral, including, without limitation, perfecting assignment of and
exercising any and all voting, consensual and other rights and powers with
respect to any Collateral to the extent not prohibited by applicable Law; and


(viii)    Exercise all the rights and remedies of a secured party under the UCC,
and the Agent may also in its sole discretion, without notice except as
specified in SECTION 8.2 hereof, sell, assign or grant a license to use the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange, broker’s board or at any of the Agent’s offices or elsewhere,
for cash, on credit or for future delivery, and at such price or prices and upon
such other terms as the Agent may deem commercially reasonable. The Agent or any
other Credit Party or any of their respective Affiliates may be the purchaser,
licensee, assignee or recipient of any or all of the Collateral at any such sale
and shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold,
assigned or licensed at such sale, to use and apply any of the Secured
Obligations owed to such Person as a credit on account of the purchase price of
any Collateral payable by such Person at such sale. Each purchaser, assignee,
licensee or recipient at any such sale shall acquire the property sold, assigned
or licensed absolutely free from any claim or right on the part of any Grantor,
and each Grantor hereby waives, to the fullest extent permitted by Law, all
rights of redemption, stay and/or appraisal which it now has or may at any time
in the future have under any rule of law or statute now existing or hereafter
enacted. The Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Agent may adjourn any public
or private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. To the fullest extent permitted by Law, each
Grantor hereby waives any claims against the Agent arising by reason of the fact
that the price at which any Collateral may have been sold, assigned or licensed
at such a private sale was less than the price which might have been obtained at
a public sale, even if the Agent accepts the first offer received and does not
offer such Collateral to more than one offeree. The Agent and any agent or
contractor, in conjunction with any such sale, may augment the Inventory with
other goods (all of which other goods shall remain the sole property of the
Agent or such agent or contractor). Any amounts realized from the sale of such
goods which constitute augmentations to the Inventory (net of an allocable share
of the costs and expenses incurred in their disposition) shall be the sole
property of the Agent or such agent or contractor and neither any Grantor nor
any Person claiming under or in right of any Grantor shall have any interest
therein.


SECTION 8.2.        Notice of Sale. Each Grantor acknowledges and agrees that,
to the extent notice of sale or other disposition of Collateral shall be
required by applicable Law and unless the Collateral is perishable or threatens
to decline speedily in value, or is of a type customarily sold on a recognized
market (in which event the Agent shall provide such Grantor such advance notice
as may be practicable under the circumstances), ten (10) days’ prior notice to
such Grantor of the time and place of any public sale or of the time after which
any private sale or other intended disposition is to take place shall be
commercially reasonable notification of such matters. No notification need be
given to any Grantor if it has signed, after the occurrence of an Event of
Default, a statement renouncing or modifying (as permitted under Law) any right
to notification of sale or other intended disposition.


28

--------------------------------------------------------------------------------





SECTION 8.3.        Waiver of Notice and Claims. Each Grantor hereby waives, to
the fullest extent permitted by applicable Law, notice or judicial hearing in
connection with the Agent’s taking possession or the Agent’s disposition of any
of the Collateral, including, without limitation, any and all prior notice and
hearing for any prejudgment remedy or remedies and any such right which such
Grantor would otherwise have under law, and each Grantor hereby further waives,
to the fullest extent permitted by applicable Law: (i) all damages occasioned by
such taking of possession, (ii) all other requirements as to the time, place and
terms of sale or other requirements with respect to the enforcement of the
Agent’s rights hereunder and (iii) all rights of redemption, appraisal,
valuation, stay, extension or moratorium now or hereafter in force under any
applicable Law. The Agent shall not be liable for any incorrect or improper
payment made pursuant to this Article VIII in the absence of gross negligence or
willful misconduct. Any sale of, or the grant of options to purchase, or any
other realization upon, any Collateral shall operate to divest all right, title,
interest, claim and demand, either at law or in equity, of the applicable
Grantor therein and thereto, and shall be a perpetual bar both at law and in
equity against such Grantor and against any and all Persons claiming or
attempting to claim the Collateral so sold, optioned or realized upon, or any
part thereof, from, through or under such Grantor.


SECTION 8.4.        Certain Sales of Collateral.


(i)    Each Grantor recognizes that, by reason of certain prohibitions contained
in law, rules, regulations or orders of any Governmental Authority (including,
without limitation, the Securities Act, and applicable state securities Laws),
the Agent may be compelled, with respect to any sale of all or any part of the
Collateral (including, without limitation, Securities Collateral and Investment
Property), to limit purchasers to those who meet the requirements of such
Governmental Authority (which requirements may include, with respect to
Securities Collateral and/or Investment Property, that such purchasers shall
agree, among other things, to acquire such Securities Collateral or Investment
Property for their own account, for investment and not with a view to the
distribution or resale thereof). Each Grantor acknowledges that any such sales
may be at prices and on terms less favorable to the Agent than those obtainable
through a public sale without such restrictions (including, without limitation,
a public offering made pursuant to a registration statement under the Securities
Act), and, notwithstanding such circumstances, agrees that any such restricted
sale shall be deemed to have been made in a commercially reasonable manner and
that, except as may be required by applicable Law, the Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Securities Collateral or Investment Property for the period of time necessary to
permit the issuer thereof to register it for a form of public sale requiring
registration under the Securities Act or under applicable state securities Laws,
even if such issuer would agree to do so.


(ii)    If the Agent determines to exercise its right to sell any or all of the
Securities Collateral or Investment Property, upon written request, the
applicable Grantor shall from time to time furnish to the Agent all such
information as the Agent may reasonably request in order to determine the number
of securities included in the Securities Collateral or Investment Property which
may be sold by the Agent as exempt transactions under the Securities Act and the
rules of the Securities and Exchange Commission thereunder, as the same are from
time to time in effect.


29

--------------------------------------------------------------------------------





(iii)    Each Grantor further agrees that a breach of any of the covenants
contained in this SECTION 8.4 will cause irreparable injury to the Agent and the
other Credit Parties, that the Agent and the other Credit Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this SECTION 8.4 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred and is
continuing.


SECTION 8.5.        No Waiver; Cumulative Remedies.


(i)    No failure on the part of the Agent to exercise, no course of dealing
with respect to, and no delay on the part of the Agent in exercising, any right,
power or remedy hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right, power or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy; nor shall the Agent be required to look first to, enforce or exhaust
any other security, collateral or guaranties. The remedies herein provided are
cumulative and are not exclusive of any remedies provided by law.


(ii)    In the event that the Agent shall have instituted any proceeding to
enforce any right, power or remedy under this Security Agreement by foreclosure,
sale, entry or otherwise, and such proceeding shall have been discontinued or
abandoned for any reason or shall have been determined adversely to the Agent,
then and in every such case, the Grantors, the Agent and each other Credit Party
shall be restored to their respective former positions and rights hereunder with
respect to the Collateral, and all rights, remedies and powers of the Agent and
the other Credit Parties shall continue as if no such proceeding had been
instituted.


SECTION 8.6.        Certain Additional Actions Regarding Intellectual Property.
If any Event of Default shall have occurred and be continuing, upon the written
demand of Agent, each Grantor shall execute and deliver to Agent an assignment
or assignments of the registered Patents, Trademarks and/or Copyrights and such
other documents as are necessary or appropriate to carry out the intent and
purposes hereof to the extent such Grantor in its commercially reasonable
business judgment concludes that such assignment does not result in any loss of
rights therein under applicable Law. Within five (5) Business Days of written
notice thereafter from Agent, each Grantor shall make available to Agent, to the
extent within such Grantor’s power and authority, such personnel in such
Grantor’s employ on the date of the Event of Default as Agent may reasonably
designate to permit such Grantor to continue, directly or indirectly, to
produce, advertise and sell the products and services sold by such Grantor under
the registered Patents, Trademarks and/or Copyrights, and such Persons shall be
reasonably available to perform their prior functions on Agent’s behalf.


30

--------------------------------------------------------------------------------





SECTION 8.7.        Application of Proceeds. The proceeds received by the Agent
in respect of any sale of, collection from or other realization upon all or any
part of the Collateral pursuant to the exercise by the Agent of its remedies
shall be applied, together with any other sums then held by the Agent pursuant
to this Security Agreement, in accordance with and as set forth in Section 8.03
of the Credit Agreement.


ARTICLE IX


MISCELLANEOUS


SECTION 9.1.        Concerning Agent.


(i)    The Agent has been appointed as administrative agent and as collateral
agent pursuant to the Credit Agreement. The actions of the Agent hereunder are
subject to the provisions of the Credit Agreement. The Agent shall have the
right hereunder to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking action (including,
without limitation, the release or substitution of the Collateral), in
accordance with this Security Agreement and the Credit Agreement. The Agent may
employ agents and attorneys-in-fact in connection herewith and shall not be
liable for the negligence or misconduct of any such agents or attorneys-in-fact
so long as such agents or attorneys-in-fact are appointed with due care. The
Agent may resign and a successor Agent may be appointed in the manner provided
in the Credit Agreement. Upon the acceptance of any appointment as the Agent by
a successor Agent in accordance with the terms of the Credit Agreement, that
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent under this Security
Agreement, and the retiring Agent shall thereupon be discharged from its duties
and obligations under this Security Agreement. After any retiring Agent’s
resignation, the provisions hereof shall inure to its benefit as to any actions
taken or omitted to be taken by it under this Security Agreement while it was
the Agent.


(ii)    The Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if such Collateral
is accorded treatment substantially equivalent to that which the Agent, in its
individual capacity, accords its own property consisting of similar instruments
or interests, it being understood that neither the Agent nor any of the other
Credit Parties shall have responsibility for, without limitation (i)
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Securities Collateral,
whether or not the Agent or any other Credit Party has or is deemed to have
knowledge of such matters, or (ii) taking any necessary steps to preserve rights
against any Person with respect to any Collateral. In no event shall the Agent’s
or any other Credit Party’s responsibility for the custody and preservation of
the Collateral in its possession extend to matters beyond the control of such
Person, including, without limitation, acts of God, war, insurrection, riot,
governmental actions or acts of any corporate or other depository.




31

--------------------------------------------------------------------------------





(iii)    The Agent shall be entitled to rely upon any written notice, statement,
certificate, order or other document or any telephone message believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person, and, with respect to all matters pertaining to this Security Agreement
and its duties hereunder, upon advice of counsel selected by it.


(iv)    If any item of Collateral also constitutes collateral granted to Agent
under any other deed of trust, mortgage, security agreement, pledge or
instrument of any type, in the event of any conflict between the provisions
hereof and the provisions of such other deed of trust, mortgage, security
agreement, pledge or instrument of any type in respect of such collateral,
Agent, in its sole discretion, shall select which provision or provisions shall
control.


SECTION 9.2.        Agent May Perform; Agent Appointed Attorney-in-Fact. If any
Grantor shall fail to perform any covenants contained in this Security Agreement
or in the Credit Agreement (including, without limitation, such Grantor’s
covenants to (i) pay the premiums in respect of all required insurance policies
hereunder, (ii) pay Claims, (iii) make repairs, (iv) discharge Liens or (v) pay
or perform any other obligations of such Grantor with respect to any Collateral)
or if any warranty on the part of any Grantor contained herein shall be
breached, the Agent may (but shall not be obligated to) do the same or cause it
to be done or remedy any such breach, and may expend funds for such purpose;
provided, however, that Agent shall in no event be bound to inquire into the
validity of any tax, lien, imposition or other obligation which such Grantor
fails to pay or perform as and when required hereby. Any and all amounts so
expended by the Agent shall be paid by the Grantors in accordance with the
provisions of SECTION 9.3 hereof. Neither the provisions of this SECTION 9.2 nor
any action taken by Agent pursuant to the provisions of this SECTION 9.2 shall
prevent any such failure to observe any covenant contained in this Security
Agreement nor any breach of warranty from constituting an Event of Default. Each
Grantor hereby appoints the Agent its attorney-in-fact, with full authority in
the place and stead of such Grantor and in the name of such Grantor, or
otherwise, from time to time after the occurrence and during the continuation of
an Event of Default in the Agent’s discretion to take any action and to execute
any instrument consistent with the terms of the Credit Agreement and the other
Security Documents which the Agent may deem necessary to accomplish the purposes
hereof. The foregoing grant of authority is a power of attorney coupled with an
interest and such appointment shall be irrevocable for the term hereof. Each
Grantor hereby ratifies all that such attorney shall lawfully do or cause to be
done by virtue hereof.


SECTION 9.3.        Expenses. Each Grantor will upon demand pay to the Agent the
amount of any and all amounts required to be paid pursuant to Section 10.04 of
the Credit Agreement.


SECTION 9.4        Continuing Security Interest; Assignment. This Security
Agreement shall create a continuing security interest in the Collateral and
shall (i) be binding upon the Grantors, their respective successors and assigns,
and (ii) inure, together with the rights and remedies of the Agent hereunder, to
the benefit of the Agent and the other Credit Parties and each of their
respective successors, transferees and assigns. No other Persons (including,
without limitation, any other creditor of any Grantor) shall have any interest
herein or any right or benefit with respect hereto. Without limiting the
generality of the foregoing clause (ii), any Credit Party may assign or
otherwise transfer any indebtedness held by it secured by this Security
Agreement to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such Credit Party,
herein or otherwise, subject, however, to the provisions of the Credit
Agreement.




32

--------------------------------------------------------------------------------





SECTION 9.5        Termination; Release.    This Security Agreement, the Lien in
favor of the Agent (for the benefit of the Agent and the other Credit Parties)
and all other security interests granted hereby shall terminate with respect to
all Secured Obligations (other than contingent indemnification claims for which
a claim has not been asserted) when (i) the Commitments shall have expired or
been terminated, (ii) the principal of and interest on each Loan and all fees
and other Secured Obligations (other than contingent indemnification claims for
which a claim has not been asserted) shall have been indefeasibly paid in full
in cash, (iii) all Letters of Credit (as defined in the Credit Agreement) shall
have (A) expired or terminated and have been reduced to zero, (B) been Cash
Collateralized to the extent required by the Credit Agreement, or (C) been
supported by another letter of credit in a manner reasonably satisfactory to the
applicable L/C Issuer and the Agent, and (iv) all Unreimbursed Amounts shall
have been indefeasibly paid in full in cash, provided, however, that (A) this
Security Agreement, the Lien in favor of the Agent (for the benefit of the Agent
and the other Credit Parties) and all other security interests granted hereby
shall be reinstated if at any time payment, or any part thereof, of any Secured
Obligation is rescinded or must otherwise be restored by any Credit Party or any
Grantor upon the bankruptcy or reorganization of any Grantor or otherwise, and
(B) in connection with the termination of this Security Agreement, the Agent may
require such indemnities and collateral security as it shall reasonably deem
necessary or appropriate to protect the Credit Parties against (x) loss on
account of credits previously applied to the Secured Obligations that may
subsequently be reversed or revoked, (y) any obligations that may thereafter
arise with respect to the Other Liabilities, and (z) any Secured Obligations
that may thereafter arise under Section 10.04 of the Credit Agreement.


(b)    The Collateral shall be released from the Lien of this Security Agreement
in accordance with the provisions of the Credit Agreement. Upon termination
hereof or any release of Collateral in accordance with the provisions of the
Credit Agreement, the Agent shall, upon the request and at the sole cost and
expense of the Grantors, assign, transfer and deliver to the Grantors or any
other Persons designated by the Grantors in writing, against receipt and without
recourse to or warranty by the Agent, such of the Collateral to be released (in
the case of a release) or all of the Collateral (in the case of termination of
this Security Agreement) as may be in possession of the Agent and as shall not
have been sold or otherwise applied pursuant to the terms hereof, and, with
respect to any other Collateral, proper documents and instruments (including
UCC‑3 termination statements or releases) acknowledging the termination hereof
or the release of such Collateral, as the case may be.


33

--------------------------------------------------------------------------------







(c)    At any time that the respective Grantor desires that the Agent take any
action described in clause (b) of this SECTION 9.5, such Grantor shall, upon
request of the Agent, deliver to the Agent an officer’s certificate certifying
that the release of the respective Collateral is permitted pursuant to clause
(a) or (b) of this SECTION 9.5. The Agent shall have no liability whatsoever to
any other Credit Party as the result of any release of Collateral by it as
permitted (or which the Agent in good faith believes to be permitted) by this
SECTION 9.5.


SECTION 9.6.        Modification in Writing. No amendment, modification,
supplement, termination or waiver of or to any provision hereof, nor consent to
any departure by any Grantor therefrom, shall be effective unless the same shall
be made in accordance with the terms of the Credit Agreement and unless in
writing and signed by the Agent and the Grantors. Any amendment, modification or
supplement of or to any provision hereof, any waiver of any provision hereof and
any consent to any departure by any Grantor from the terms of any provision
hereof shall be effective only in the specific instance and for the specific
purpose for which made or given. Except where notice is specifically required by
this Security Agreement or any other document evidencing the Secured
Obligations, no notice to or demand on any Grantor in any case shall entitle any
Grantor to any other or further notice or demand in similar or other
circumstances.


SECTION 9.7.        Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to any Grantor, addressed to it at the address of the Lead
Borrower set forth in the Credit Agreement and as to the Agent, addressed to it
at the address set forth in the Credit Agreement, or in each case at such other
address as shall be designated by such party in a written notice to the other
parties hereto complying as to delivery with the terms of this SECTION 9.7.


SECTION 9.8.        GOVERNING LAW. THIS SECURITY AGREEMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


SECTION 9.9.        CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY
TRIAL.


(a)    EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH GRANTOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
SECURITY AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY
CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING


34

--------------------------------------------------------------------------------





TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY GRANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(b)    EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (A) OF THIS SECTION. EACH GRANTOR HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
(c)    EACH GRANTOR AGREES THAT ANY ACTION COMMENCED BY ANY GRANTOR ASSERTING
ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR IN CONNECTION WITH THIS SECURITY
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT SOLELY IN A COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR ANY FEDERAL COURT SITTING
THEREIN AS THE AGENT MAY ELECT IN ITS SOLE DISCRETION AND CONSENTS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH ACTION.
(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 9.7. NOTHING IN THIS SECURITY AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
(e)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
WHETHER INITIATED BY OR AGAINST ANY SUCH PERSON OR IN WHICH ANY SUCH PERSON IS
JOINED AS A PARTY LITIGANT). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS SECURITY AGREEMENT AND THE
OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


35

--------------------------------------------------------------------------------





SECTION 9.10.    Severability of Provisions. Any provision hereof which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.


SECTION 9.11.    Execution in Counterparts; Effectiveness. This Security
Agreement may be executed in any number of counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Security Agreement by telecopy, pdf or other electronic transmission shall be as
effective as delivery of a manually executed counterpart of this Security
Agreement.


SECTION 9.12.    No Release. Nothing set forth in this Security Agreement shall
relieve any Grantor from the performance of any term, covenant, condition or
agreement on such Grantor’s part to be performed or observed under or in respect
of any of the Collateral or from any liability to any Person under or in respect
of any of the Collateral or shall impose any obligation on the Agent or any
other Credit Party to perform or observe any such term, covenant, condition or
agreement on such Grantor’s part to be so performed or observed or shall impose
any liability on the Agent or any other Credit Party for any act or omission on
the part of such Grantor relating thereto or for any breach of any
representation or warranty on the part of such Grantor contained in this
Security Agreement, the Credit Agreement or the other Loan Documents, or under
or in respect of the Collateral or made in connection herewith or therewith. The
obligations of each Grantor contained in this SECTION 9.12 shall survive the
termination hereof and the discharge of such Grantor’s other obligations under
this Security Agreement, the Credit Agreement and the other Loan Documents.


SECTION 9.13.    Obligations Absolute. All obligations of each Grantor hereunder
shall be absolute and unconditional irrespective of:


(i)    any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Grantor;


(ii)    any lack of validity or enforceability of the Credit Agreement or any
other Loan Document, or any other agreement or instrument relating thereto;


36

--------------------------------------------------------------------------------







(iii)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement or any other Loan
Document or any other agreement or instrument relating thereto;


(iv)    any pledge, exchange, release or non-perfection of any other collateral,
or any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Secured Obligations;


(v)    any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement or any other Loan
Document except as specifically set forth in a waiver granted pursuant to the
provisions of SECTION 9.6 hereof; or
(vi)    any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Grantor (other than the termination of this
Security Agreement in accordance with SECTION 9.5(a) hereof).


SECTION 9.14.    Existing Security Provisions Amended and Restated. This
Security Agreement is an amendment and restatement of (i) the provisions of the
Existing Credit Agreement with respect to the grant of security interest by each
Grantor, (ii) that certain Amended and Restated Security Agreement dated as of
August 19, 2011 among the Lead Borrower, the other Borrowers party thereto, the
Guarantors party thereto in favor of the Agent (iii) that certain Amended and
Restated Pledge Agreement dated as of February 10, 2011 among the Lead Borrower,
the Parent and the Agent, and (iv) that certain Trademark Security Agreement
dated as of October 4, 2004 between the Parent and Fleet Retail Group, Inc. (as
predecessor in interest to the Agent) (the foregoing, each as amended and in
effect as of the date hereof, collectively, the “Existing Security Provisions”).
This Security Agreement is in no way intended to constitute a novation of the
Existing Security Provisions or the “Obligations” (as defined in the Existing
Credit Agreement). With respect to (i) any date or time period occurring and
ending prior to the Effective Date, the Existing Security Provisions and the
other loan documents executed in connection therewith (the “Existing Loan
Documents”) shall govern the respective rights and obligations of any party or
parties hereto also party thereto and shall for such purposes remain in full
force and effect; and (ii) any date or time period occurring or ending on or
after the Effective Date, the rights and obligations of the parties hereto shall
be governed by this Security Agreement (including, without limitation, the
schedules hereto) and the other Loan Documents. From and after the Effective
Date, the provisions of this Security Agreement shall prevail in the event of
any conflict or inconsistency between such provisions and those of the Existing
Security Provisions. Any security granted pursuant to or in connection with the
Existing Credit Agreement and the other Existing Loan Documents (whether
pursuant to the Existing Security Provisions or otherwise) shall continue to
secure the obligations of the Grantors arising pursuant to or in connection with
the Credit Agreement (including all such obligations arising initially pursuant
to or in connection with the Existing Credit Agreement and the other Existing
Loan Documents).




37

--------------------------------------------------------------------------------





[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]






38

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Grantors and the Agent have caused this Security
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.
KIRKLAND’S, INC, as a Grantor






By:     /s/ Nicole A. Strain
Name:    Nicole A. Strain
Title:     Executive Vice President and Chief Financial Officer
    


KIRKLAND’S STORES, INC., as a Grantor






By:     /s/ Nicole A. Strain
Name:    Nicole A. Strain
Title:     Executive Vice President and Chief Financial Officer
        




KIRKLAND’S TEXAS, LLC, as a Grantor






By:     /s/ Nicole A. Strain
Name:    Nicole A. Strain
Title:     Executive Vice President and Chief Financial Officer
 
    




KIRKLAND’S DC, INC., as a Grantor








By:     /s/ Nicole A. Strain
Name:    Nicole A. Strain
Title:    Executive Vice President and Chief Financial Officer







[Kirklands - Signature Page to Security Agreement]




1

--------------------------------------------------------------------------------











BANK OF AMERICA, N.A., as Agent






By:        /s/ Matthew Potter
Name:     Matthew Potter
Title:     Senior Vice President








































[Kirklands - Signature Page to Security Agreement]


2